 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                UNITED STATES DISTRICT COURT
11                               EASTERN DISTRICT OF CALIFORNIA
12

13
      STEVE HUNT,                                       Case No. 1:18-cv-00941-AWI-EPG
14
                          Plaintiff,                    ORDER DISCHARGING ORDER TO
15                                                      SHOW CAUSE AND RESETTING MID-
                     v.                                 DISCOVERY STATUS CONFERENCE
16                                                      FOR JULY 22, 2019, AT 9:30 A.M.

17    C.R. ENGLAND, INC.; PAUL SUTCLIFFE;                (ECF Nos. 19)
      CONNIE MYRES; AND DOES 1 TO 50
18    inclusive

19                        Defendants.

20
21          This Court held a mid-discovery status conference in this matter on May 1, 2019, pursuant

22   to the Court’s September 18, 2018 Scheduling Conference Order. (ECF No. 17.) Plaintiff failed to
23   attend the mid-discovery status conference, so the Court issued an Order for Plaintiff to show
24
     cause why he should not be sanctioned. (ECF No. 18)
25
            The next day, Plaintiff’s counsel, Robert Gilmore, filed a response to the Order to Show
26
     Cause, which noted that Mr. Gilmore was home ill the day before the conference and believed co-
27

28   counsel, Mr. Stuart Chandler, would attend the conference. (ECF No. 19.) Mr. Gilmore later
                                                      1
 1   realized this belief was mistaken. Mr. Gilmore offers his sincere apologies to the Court for
 2   missing the conference.
 3
            While the failure to appear to a Court-scheduled conference is sanctionable, the Court
 4
     here finds good cause to discharge its previous Order to Show Cause: Plaintiff’s failure to attend
 5
     the hearing resulted from a mistake of his counsel, a mistake for which Mr. Gilmore has
 6

 7   apologized. The Court finds Mr. Gilmore’s failure to attend the hearing was not in bad faith and

 8   resulted from an honest scheduling mistake.

 9          Accordingly, IT IS ORDERED that the May 2, 2019 Order to Show Cause (ECF No. 18.)
10
     is DISCHARGED. In light of the discharge of the Order to Show Cause,
11
            IT IS FURTHER ORDERED that the mid-discovery status conference is RESET for July
12
     22, 2019, at 9:30 a.m. in Courtroom 10 before Magistrate Judge Erica P. Grosjean. If the parties
13
     are appearing telephonically, each party shall dial 1 (888) 2512909 and enter access code
14

15   1024453. The parties are directed to file a joint report, of up to five (5) pages, outlining the status

16   of the case, any additional discovery still planned, potential for settlement, and any other issues
17   pending that would benefit from the Court’s assistance/direction. The parties shall file the report
18
     one full week prior to the conference, and email a copy, in word format, to
19
     epgorders@caed.uscourts.gov.
20
21

22   IT IS SO ORDERED.

23
        Dated:     May 7, 2019                                   /s/
24                                                       UNITED STATES MAGISTRATE JUDGE

25

26
27

28
                                                         2
